Citation Nr: 1647944	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for ulcers. 

5.  Entitlement to a compensable rating for scar, left elbow, residual of ulnar nerve transposition surgery from May 25, 2010 to September 15, 2014 and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1987 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter was last before the Board in April 2014, whereupon the Board issued a decision and remand granting the Veteran's request to reopen his claims of service connection for left and right shoulder injuries and remanding the present issues, to include the newly reopened left and right shoulder injury claims, for further development.  Thereafter, the RO, via the Appeals Management Center (AMC) located in Washington, D.C., issued a January 2015 supplemental statement of the case denying service connection for left and right shoulder disabilities as well as for GERD and ulcers.  The AMC also issued a rating decision in January 2015 granting an increase in the evaluation for scar, left elbow, residual of ulnar nerve transposition, from a noncompensable rating to a 10 percent rating.  As the 10 percent rating did not represent the full grant of benefits on appeal, the increased rating claim was returned to the Board along with the denied service connection claims for its further adjudication. 

The issues of entitlement to service connection for left and right shoulder injuries as well as service connection for ulcers and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire pendency of this appeal, the Veteran's ulnar nerve transposition surgery resulted in a sole superficial scar that has been shown to be painful.


CONCLUSIONS OF LAW

1.  The criteria for 10 percent disability rating for a left elbow scar that is the residual of ulnar nerve transposition surgery have been met for the period from May 25, 2010 to September 15, 2014.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2016).

2.  The criteria for a disability rating in excess of 10 percent from September 15, 2014 for a left elbow scar that is the residual of ulnar nerve transposition surgery have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO provided the Veteran with pre-adjudication VCAA notice via a letter dated in May 2009.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment and personnel records as well as copies of his post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the Board.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's April 2014 remand, the AMC was directed to obtain any outstanding VA treatment records pertaining to the disabilities still on appeal.  Thereafter, the AMC was to schedule the Veteran for a VA examination regarding his left elbow scar.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Following the Board's remand, the AMC requested updated records from the various VA medical centers and private treatment facilities the Veteran has received treatment from for his disabilities and associated those records with the claims file once they were obtained.  With regard to the scar examination, the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached; as such, the Board finds that each of the findings and opinions espoused in that examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection was granted for a left elbow scar with a noncompensable rating in an October 2007 rating decision.  Thereafter, in April 2009, the Veteran filed a claim for a compensable rating of his left elbow scar.  In a December 2009 rating decision, the RO increased the evaluation of the left elbow scar to 10 percent.  In a subsequent rating decision dated in August 2010, the evaluation of the left elbow scar was reduced back to a noncompensable rating.  Following a March 2011 statement of the case confirming that reduction, the Veteran submitted his formal appeal on VA form 9 and the issue was certified to the Board. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings reflect that the service-connected disability exhibited distinct symptoms during different time periods of the Veteran's life.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Here, the Veteran's left elbow scar has been staged with a 10 percent rating through May 25, 2010, a noncompensable rating until September 15, 2014, and a 10 percent rating thereafter. 

The ratings were assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, applicable to unstable or painful scars.  Diagnostic Code 7804 provides for a 10 percent rating for one or two unstable or painful scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  In addition, Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802. 

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran was afforded a VA examination in May 2010 to evaluate the nature of the scar on his left elbow.  He reported no problems with the scar itself, to include flare-ups, ulcerations, or opening up of the scar.  The scar was measured at three centimeters by .2 millimeters.  A physical examination confirmed that the scar was not painful or tender and was superficial. 

During the July 2011 hearing the Veteran testified that the scar was painful and tender. 

The Veteran was afforded a new examination in September 2014 to evaluate the nature of the scar on his left elbow.  The scar was noted to have been the result of a transposition surgery.  During the examination the Veteran reported that he experienced pain and tenderness in the scar and that the pain was "a thump".  A physical examination revealed that the scar was 4 centimeters long, linear, and stable.

In light of the Veteran's credible July 2011 testimony as to a painful and tender scar, the Board will concede that a 10 percent evaluation is warranted for the entire pendency of this appeal, including the period from May 25, 2010 until September 15, 2014. That said, the Board finds that the disability picture for the Veteran's left elbow scar does not warrant more than a 10 percent disability rating for one painful and tender scar.  On the September 2014 examination, the Veteran clearly stated that his scar was painful and tender to the touch, and there is no evidence in the claims file to refute that this is the case from the date of the examination onward.  A 20 percent evaluation is not warranted unless there are three or four painful or unstable scars, or if the scar was both painful and unstable.  A separate 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7802 is also not warranted as the scar is not superficial and nonlinear and does not involve an area of 144 square inches or greater.  Therefore, a 10 percent rating for a painful and nontender scar is the most appropriate evaluation of the Veteran's left elbow scar. 

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the disability picture for the Veteran's service-connected scar is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  As determined above, the scar is painful, but it is not unstable, nor does it cover an area of six squared inches or more.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences do not rise to the level of any of the ratings in excess of a 10 percent evaluation; thus, the current rating is most appropriate.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. §  3.321 (b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014). That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

The Veteran has also not asserted, nor does the evidence suggest, that the sole service-connected disability at issue in this appeal renders him unable to secure or follow a substantially gainful occupation.  This appeal accordingly does not raise a claim for a total disability rating based upon individual unemployability due to service-connected disabilities.


ORDER

A 10 percent disability rating for a left elbow scar that is the residual of ulnar nerve transposition surgery is granted for the period from May 25, 2010 to September 15, 2014, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent from September 15, 2014 for a left elbow scar that is the residual of ulnar nerve transposition surgery is denied.  


REMAND

Before the issues of entitlement to service connection for left and right shoulder injuries as well as service connection for GERD and ulcers can be adjudicated, further development of the record is necessary.  Specifically, the Board finds that the September 2014 VA examinations of the Veteran's shoulders, GERD, and stomach conditions were not sufficient as they overlooked crucial information which calls into question the validity of the opinions espoused by the VA examiners who administered each examination.  

In the April 2014 Board remand, the AMC was directed to schedule the Veteran for a VA examination to evaluate his left and right shoulder disabilities in order to provide an opinion on the nature and etiology of the Veteran's shoulder disabilities.  The Veteran was thereafter scheduled for a shoulder examination in September 2014.  During the examination the Veteran reported that he first injured his right shoulder in 1992 while working on equipment, and that he had experienced symptoms of popping in his right shoulder since that injury in 1992.  In addition, he stated that he injured his left shoulder in a softball game while in service and separated his shoulder, for which he received medical treatment from a military medical provider.  After a review of the record and a physical examination, the examiner set forth the diagnoses of chondromalacia from December 2013, impingement from 2013, and labral tear from March 2013 for the left shoulder and December 2013 for the right.  The examiner then opined that it was less likely than not that the Veteran's bilateral shoulder disabilities were incurred in or caused by service.  In support thereof, the examiner stated that there were no further notes after May 1992 regarding the right shoulder in the Veteran's service treatment records.  Furthermore, the examiner referred to the April 2007 VA examination in which the examiner found that the Veteran did not have any disabilities in either shoulder.  The examiner found that the Veteran began seeing medical providers beginning in 2008 for shoulder complaints. 

The Board finds that the September 2014 VA examination is not fully responsive to the April 2014 remand directives and that therefore the issues of entitlement to service connection for left and right shoulder disabilities must be remanded for an addendum opinion that is sufficient.  Specifically, the Board finds that the examiner overlooked several instances of the Veteran reporting symptoms of a bilateral shoulder injury while in service, which calls into question the validity of the ultimate opinion regarding the etiology of the shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In addition, the Board notes that the examiner did not address a July 2014 letter submitted by the Veteran's treating physician, a Dr. B.W., who opined that it was more likely than not that the Veteran's current shoulder disabilities were related to his documented injuries in service and treatment thereafter.  Therefore, as the examiner did not indicate that they considered important information and set forth a rationale that with an inaccurate factual basis, the right and left shoulder claims must be remanded in order to have a VA examiner provide a new opinion that is fully responsive to the Board's April 2014 remand directives.  Stegall, 11 Vet. App. at 268.  

Similarly, the Board finds that the September 2014 GERD and stomach condition examinations are also inadequate because the examiners who administered each examination did not discuss significant evidence.  In the GERD examination, the examiner related that the Veteran reported that the symptoms of GERD began in 1989 and that he was told by his treating physicians at the time that his extensive use of the drug Motrin contributed to those symptoms.  The examiner also noted that the Veteran reported vomiting blood in 2007 and that he had an upper gastrointestinal examination which showed that he had ulcers.  According to the Veteran he was placed on Nexium at the time.  The examiner recorded the results of an April 2009 endoscopy which showed esophagitis.  The date of the GERD diagnosis was thus set at April 14, 2009, the date of that endoscopy.  This same medical history was related in the stomach condition examination, and the examiner also set the date of the diagnosis of ulcers at April 14, 2009. 

There is only one opinion relating to both the GERD and stomach condition examinations.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's GERD and ulcers were incurred in or otherwise related to service.  In support thereof, the examiner noted that the Veteran was first diagnosed with GERD and ulcers in 2009, which was more than a year after his discharge from service (thus making him ineligible for the presumptive provisions of 38 C.F.R. § 3.309(a)).  

The Board finds that both the GERD and ulcers examinations in September 2014 are inadequate as they do not indicate that the examiner considered that the Veteran complained of symptoms of vomiting blood and diarrhea while he was still in service.  Specifically, service treatment records dated in June 2006 show that the Veteran complained of these symptoms and was diagnosed with gastroenteritis.  An outpatient record dated in September 2006 shows that gastroenteritis was listed as an ongoing problem.  Thereafter, subsequent service treatment records and post-service treatment records do not show that these symptoms continued to be a problem for the Veteran until he complained of the same symptoms in March 2009.  The Board cannot evaluate the Veteran's claims of service connection for GERD and ulcers without a medical opinion which considers this relevant evidence of the Veteran reporting symptoms of both of these conditions while he was still in service.  Therefore, these two issues must also be remanded for an addendum opinion which specifically discusses this evidence and provides a rationale that takes the evidence into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the VA examiner who administered the September 2014 VA shoulder examination, or to another qualified examiner if that individual is not available, for the purpose of reviewing the file and issuing an opinion regarding the etiology of the Veteran's bilateral shoulder disabilities.  The examiner should note that the claims file, to include a copy of this remand, has been reviewed,  

After reviewing the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder or left shoulder disability had its onset during military service (or within one year of separation from service) or is otherwise related to service.  The examiner should ensure that the Veteran's service treatment records are carefully reviewed and that the Veteran's documented complaints of symptoms of left and right shoulder disabilities from 1992 to 1998 are considered.  Furthermore, the examiner should review, and discuss as necessary, Dr. B.W.'s July 2014 letter in which he opines that it was more likely than not that the Veteran's bilateral shoulder disabilities were incurred in service or were otherwise related to service. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  Send the Veteran's claims file to the VA examiner who administered the September 2014 VA GERD and stomach condition examinations, or to another qualified examiner if that individual is not available, for the purpose of reviewing the file and issuing an opinion regarding the etiology of the Veteran's GERD and ulcers.  The examiner should note that the claims file, to include a copy of this remand, has been reviewed,  

After reviewing the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that GERD and/or ulcers had onset during military service (or within one year of separation from service) or are otherwise related to service.  The examiner should ensure that the Veteran's service treatment records are carefully reviewed and that the Veteran's documented complaints of symptoms of vomiting and diarrhea while in service, as well as the diagnosis of gastroenteritis, are considered.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


